Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/2021, with respect foreign priority regarding claim 9 have been fully considered and are persuasive.  
Examiner agrees with Applicant that KR 10-2014-0046922 appears to support the embodiment of claim 9 (Figures 19-24).  Examiner however, maintains that KR 10-2013-0064077 does not appear to support this embodiment.  

Applicant’s arguments, see Remarks, filed 2/12/2021, with respect to the previous 103 rejection of claim 9 under modified Yamashita have been fully considered and are persuasive.  Applicant has amended claim 9, including that the outer circumference of the outer frame faces the control panel body in an upper and lower direction.  Yamashita does not appear to teach this limitation, particularly the “lower direction”.  The previous 103 rejection of claim 9 under modified Yamashita has been withdrawn. 

Priority
Examiner does not consider the earlier filed foreign priority document KR 10-2013-0064077 to support elected claim 9 and dependent claims thereof.  The embodiment of Figures 19-24, including the hand grip feature being recited in claim 9, does not appear to be disclosed in this document.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the outer circumference of the outer frame faces the control panel body in an upper and lower direction”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 19-24, outer frame 220, outside circumference 220b, control panel body 310’, lower side 315).  Examiner considers there for the outer circumference of the outer frame to face the control panel body in an upper direction, but there does not appear to be support regarding the outer circumference of the outer frame facing the control panel body in a lower direction.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/MARC LORENZI/Primary Examiner, Art Unit 1714